Case 6:19-cv-01611-PGB-LRH Document 11 Filed 11/20/19 Page 1 of 2 PageID 32



                        UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA

  SANDRA ALLEN,                              §
                                             §
                Plaintiff,                   §    Civil Action No. 6:19-cv-01611-PGB-LRH
                                             §
                v.                           §
                                             §
  SANTANDER BANK, N.A.,                      §
                                             §
                Defendant.                   §
                                             §
                                             §


                         NOTICE OF VOLUNTARY DISMISSAL


  TO THE CLERK:

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily

  dismisses the Complaint with prejudice.




  Dated: November 20, 2019                   /s/ Amy L. B. Ginsburg
                                             Amy L. B. Ginsburg, Esq.
                                             Kimmel & Silverman, P.C.
                                             30 East Butler Pike
                                             Ambler, PA 19002
                                             Phone: 215-540-8888
                                             Fax: 215-540-8817
                                             Email: teamkimmel@creditlaw.com
Case 6:19-cv-01611-PGB-LRH Document 11 Filed 11/20/19 Page 2 of 2 PageID 33




                              CERTIFICATE OF SERVICE

         I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and correct copy of

  the Notice of Voluntary Dismissal in the above-captioned matter, upon the following via

  CM/ECF system:


  R. Frank Springfield, Esq.
  Burr & Forman, LLP
  420 N 20th Street, Suite 3400
  Birmingham, AL 35023
  Phone: 205-458-5187
  Attorney for Defendant


  November 20, 2019                            /s/ Amy L. B. Ginsburg
                                               Amy L. B. Ginsburg, Esq.
                                               Kimmel & Silverman, P.C.
                                               30 East Butler Pike
                                               Ambler, PA 19002
                                               Phone: 215-540-8888
                                               Fax: 215-540-8817
                                               Email: teamkimmel@creditlaw.com
